Citation Nr: 0405667	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-14 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational assistance benefits under Chapter 1606 (formerly 
Chapter 106), Title 10, United States Code, in the amount of 
$109.44, plus accrued interest thereon, to include the 
question of the timeliness of the waiver request.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from November 13, 2001, to 
February 25, 2002, with prior active service totaling two 
years, three months, and six days.  The veteran has also 
performed service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination entered in February 
2003 by the Committee on Waivers and Compromises of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, denying the veteran's request for waiver 
of recovery of an overpayment of Chapter 1606 benefits as 
untimely.  

In connection with his request, the veteran was afforded a 
hearing before the Board, sitting at the RO in Reno, Nevada, 
in July 2003.  At that time, additional documentary evidence 
was received into the record with a waiver of initial 
consideration by the RO.  


FINDINGS OF FACT

1.  Initial notice of the existence of an overpayment of 
Chapter 1606 benefits totaling $109.44 is not shown to have 
been issued by VA until June 1, 2002, and the veteran timely 
requested waiver of recovery of such overpayment within 180 
days of the June 2002 notice.  

2.  The overpayment of Chapter 1606 benefits in the amount of 
$109.44 was created through no fault, bad faith or 
misrepresentation on the part of the veteran, and largely as 
a result of an unforeseen event, namely, his recall to active 
duty to facilitate increased airport security through 
Operation Noble Eagle.  

3.  Recovery of the overpayment of Chapter 1606 benefits 
totaling $109.44 would be contrary to the principles of 
equity and good conscience.  



CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of 
Chapter 1606 benefits totaling $109.44, plus accrued 
interest, was received by VA, and the criteria for waiver of 
recovery of such overpayment have been met.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R.§ 1.965 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), became 
law.  Such legislation significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits, with a redefining of the obligations of VA with 
respect to the duty to assist and inclusion of an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Notably, however, in Barger v. Principi, 16 Vet. App. 132, 
138 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
was not applicable to cases involving waiver of recovery of 
overpayment claims, with the Court finding that the statute 
at issue in such cases was found in Chapter 53, Title 38, 
United States Code, and that the provisions of the VCAA were 
relevant to a different chapter, i.e., Chapter 51, Title 38, 
United States Code).  Therefore, the VCAA is not for 
application in this matter.

There shall be no recovery of payments (or any interest 
thereon) or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the VA 
Secretary whenever the Secretary determines that recovery 
would be against equity and good conscience, if an 
application for relief is made within 180 days from the date 
of notification of the indebtedness by the Secretary to the 
payee, or within such longer period as the Secretary 
determines is reasonable in a case in which the payee 
demonstrates to the satisfaction of the Secretary that such 
notification was not actually received by such payee within a 
reasonable period after such date.  38 U.S.C.A. § 5302(a).  
The Secretary shall include in the notification to the payee 
a statement of the right of the payee to submit an 
application for a waiver under this subsection and a 
description of the procedures for submitting the application.   
Id.  

The recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived 
under this section if, in the Secretary's opinion, there 
exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery or the collection of such 
indebtedness (or any interest thereon).  38 U.S.C.A. 
§ 5302(c).  

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor, where actions of the debtor 
contribute to creation of the debt; (2) balancing of faults, 
weighing fault of debtor against VA fault; (3) undue 
hardship, whether collection would deprive the debtor or 
family of basic necessities; (4) defeat the purpose, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, failure to make restitution would result in 
unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).  

Review of the record indicates that the Committee on Waivers 
and Compromises has denied the instant claim on the basis 
that the veteran failed to request timely that the 
overpayment in question be waived.  In so doing, however, the 
Committee failed to produce the letter, reportedly mailed 
March 20, 2002, in which the veteran was initially advised of 
the existence of the debt.  Instead, the Committee relied on 
the presumption of regularity as a means to establish that 
notice of the debt's creation occurred in the normal course 
of business.  Reliance on the presumption of administrative 
regularity, however, requires that VA mail a notice and then, 
and only then, the regularity of the administrative process 
is presumed in the absence of clear evidence to the contrary.  
Mindenhall v. Brown, 7 Vet.App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet.App. 62, 64-5 (1992).  Here, the record 
includes only an undated notice from the RO acknowledging 
information that the veteran's school had provided regarding 
a withdrawal from four credit hours in October 2001, and 
stating that another notice as to the creation of an 
overpayment would be forthcoming.  Absent from the record is 
a copy of the initial debt letter reportedly sent by VA in 
March 2002.  As such, the presumption of regularity is not 
for application in this instance.  Rather, it is concluded 
that the correspondence, dated June 1, 2002, from VA's Debt 
Management Center (DMC) to the veteran as to the existence of 
the Chapter 1606 overpayment represents VA's initial notice 
of the debt.  

Given that the date of June 1, 2002, is the date on which the 
initial notice of the debt was mailed to the veteran, it must 
now be determined on what date the veteran sought waiver of 
recovery of that debt.  The veteran has credibly and 
consistently indicated in both oral and written testimony 
that he first mailed his request for waiver to VA's DMC on 
November 15, 2002.  Such a filing would fall within the 180-
day period, beginning June 1, 2002.  While that letter was 
not received by the RO until January 2, 2003, a copy of such 
letter indicates that it was directed by the veteran to the 
DMC in St. Paul, Minnesota, where presumably it was received 
at an earlier date.  Given that the integrity of the record 
supplied by the DMC is already in question, based on the 
absence of a paper trail regarding the reported March 2002 
notice of the debt, and the absence of the DMC file, if such 
a file exists, and in view of the veteran's credible 
testimony, his request for waiver is reasonably deemed to 
have been timely filed.  

Evidence on file fails to denote any indication of fraud, 
misrepresentation or bad faith on the part of the veteran in 
the debt's creation.  Moreover, it is shown that the 
principal reason for the debt's creation was the veteran's 
recall to active duty so as to provide increased airport 
security as part of Operation Noble Eagle.  As the veteran's 
return to active duty was obligatory, it is most significant 
that his actions in no way contributed to the creation of the 
debt.  While it also does not appear that VA was in any way 
culpable in the debt's creation, and that the veteran has 
repaid the debt, the overriding fact in this case remains 
that in fulfilling his promise of service to his country in 
time of need, he was forced to reduce his course load at 
school.  Given that fact, it is the Board's conclusion that 
to demand repayment of the debt would be contrary to the 
principles of equity and good conscience.  

Accordingly, the claim is granted in full.  


ORDER

Waiver of recovery of an overpayment of educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code, in the amount of $109.44, plus accrued interest 
thereon, is granted.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



